               Case: 3:19-cv-00434-JZ Doc #: 43-2 Filed: 07/15/19 1 of 1. PageID #: 503


Sarah Skow

From:                              Fusonie, Thomas H. <thfuson e@vorys.com>
Sent:                              Friday, July 12, 2019 3:26 PM
To:                                Sarah Skow; Gerald Kowalski
Cc:                                Herlihy, Kimberly Weber; Ingram, Christopher L.; Shuey, Daniel E.; Daniel J. Martin; Gregg
                                   H. Bachmann
Subject:                           Drewes Farms Partnership, et al. v. Toledo



Counsel,

Although Drewes Farms still questions the relevance and proportionately of Toledo's 11 categories, in a good
faith effort to resolve the discovery dispute and move this matter along, please find the below FTP link to
documents within the various 11 categories.

https://vorys.sharefile.comMoadf925-cb4a-4075-ae21-8bdf1903724b


Also, in the interest of efficiency, Drewes Farms requests that the City agree that all parties will agree to
appear at next week's conference by telephone. Please let us know by 3:00 on Tuesday if the City agrees.

Tom


                            ThommsH.Fusonie
                            muww.aw,
                            Vorys, Sater, Seymour and Pease LEE
                            52 Ensl asy Street l Columbus, Ohio 43213

                            D]recP, 614404 8261
                            Fax 614719488n
                            8353311 th8
                                      .30nie@s3s5Ysam
                            WWIE VOryS.COM




From the law offices of Vorys, Sater, Seymour and Pease LLP.

CONFIDENTIALITY NOTICE: This e-mail message may contain confidential and/or
privileged material. Any unauthorized review, use, disclosure or
distribution is prohibited. If you are not the intended recipient, please
contact the sender by reply e-mail and destroy all copies of the original
message. If you are the intended recipient but do not wish to receive
communications through this medium, please so advise the sender immediately.




                                                                                                           EXHIBIT



                                                                        1
